SHARPE, J.
If it lie assumed that the parties in interest who were not notified of the probate proceedings would have been entitled to have the judgment of probate set aside on timely application, still laches plainly imputable to appellant must prevail against his application. A thindl of a century is ordinarily sufficient to obscure a transaction such as the making of a will, and to- make it difficult if not impossible to prove the contents of a, lost. will. A reproduction now o-f the evidence on which the contents o'f the will was established and the judgment was rendered in 1865, might be impracticable, and hence to- set aside the judgment and open the way to- a contest of the will, would be at the imminent risk of allowing the appellant an advantage from his own unreasonable delay.
Affirmed.